Honorable W. Kent Ingram State Senator P.O. Box 369 West Memphis, Arkansas 72301
Dear Senator Ingram:
This is in response to your inquiry whereby you submitted the following:
  1.  Can a person serve on the City Council and also be chairman of the County Democratic Committee which would automatically place him as a member of the County Board of Election Commissioners?
  2.  Can a person serve on the City Council and be a member of the County Board of Election Commissioners?
  3.  Can a person serve on the City Council and be the Secretary of the County Democratic Committee?
The answer to your questions is found in Section 3, Article 10 of the Constitution of Arkansas which reads as follows:
  "No person shall be qualified to serve as an election officer who shall hold at the time of the election any office, appointment or employment in or under the government of the United States, or of this State, or in any city or county, or an municipal board, commission or trust in any city, save only the justices of the peace and aldermen, notaries public and persons in the militia service of the State.  Nor shall any election officer be eligible to any civil office to be filled at any election at which he shall serve — save only to such subordinate municipal or local offices, below the grade of city or county officers, as shall be designated by general law."
This opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Rodney Parham.
Yours truly,
Steve Clark Attorney General
SC:RP:lm